Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on February 24, 2021.
Claims 1-7, 9-15, 17-22, and 24-33 are currently pending.
Claim 7 has been amended.
Claims 8, 16, and 23 have been previously cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-13, 15, 17-20, 22, 24-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al., U.S. Patent Application Publication 2020/0074595 .

With respect to independent claim 1 Wald teaches:
A computer-implemented method (Wald teaches a computer system and method; see figure 1, [0001], and [0163].), comprising:
listening for an update request for an artificial intelligence (AI) / machine learning (ML) model, by a digital process executing on a computing system (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].); and
when the update request is received to update the AI/ML model, reinitializing or re-instantiating the digital process to call an updated version of the AI/ML model and listening for another update request (Wald teaches continually refining and updating a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In order to use the updated machine learning engine it must be reinitialized or instantiated.), by the digital process executing on the computing system (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), wherein
the updating of the AI/ML model occurs during runtime of the digital process (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].), wherein

Wald does not explicitly disclose:


However, Mohanty teaches this limitation:
Mohanty teaches intelligent process automation which is a combination or RPA and AI that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches the rules based RPA method is augmented with AI technology and provides an example related to the loan approval process where robots (RPA) will pull information from different systems, saving lots of point and clicks, and then NPL programs (AI/ML) will scan various interactions; see the last paragraph on page 133.  Mohanty’s disclosed methods are implemented on a computing system (digital process).
Wald and Mohanty are analogous art directed towards automating tasks.  Wald teaches methods for denoising a machine learning engine during runtime and Mohanty teaches an intelligent process automation system which combines RPA and AI.
It would have been obvious for one of ordinary skill in the art of automation to incorporate Mohanty’s teaching of intelligent process automation into Wald’s disclosed invention at the time of filing.  It would have been obvious because one of ordinary skill would be motived to implement a system that replicates human judgment and skills and learns to do the tasks even better; see page 130, The Journey of Intelligent Process Automation (IPA=RPA+AI).

With respect to claim 2, the rejection of claim 1 is incorporated.  Further Wald teaches:
listening for a retraining request for the AI/ML model (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), by the digital process executing on the computing system (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].); and
when the retraining request is received to retrain the AI/ML model, initiating retraining of the AI/ML model, by the digital process executing on the computing system (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].), wherein 
the retraining of the AI/ML model occurs during runtime of the digital process (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].).

With respect to claim 3, the rejection of claim 2 is incorporated.  Further Wald teaches:
the retraining of the AI/ML model occurs on one or more other computing systems different than the computing system executing the digital process (Wald teaches various host machines that supply data to a central server that updates the machine learning system; see figures 18A and 18B, and [0159]-[0160].).

With respect to claim 4, the rejection of claim 2 is incorporated.  Further Wald teaches:
using a current version of the AI/ML model during the retraining, by the digital process running on the computing system, until the update request is received (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In [0150] Wald teaches continuously running data on a CNN and also adjusting weights during runtime.  The system described by Wald runs continuously and the CNN being used immediately prior to an update is considered a current version.).

With respect to claim 6, the rejection of claim 2 is incorporated.  Further Wald teaches:
(Wald teaches generating new training data every frame or a subset of frames in [0154].   Wald teaches that reference regions are generated from the training data and used by the machine learning engine to continually refine and update the trained weights; see figure 16 and [0154]-[0156].), after a predetermined amount of time has elapsed since a last retraining, or both.

With respect to claim 7, the rejection of claim 1 is incorporated.  Further Wald teaches:
the digital process comprises a business process management (BPM) flowchart, a sequential flow (Wald teaches a flow control system in figure 9B, [0089], and [0107].), or a finite state machine (FSM).

With respect to claim 9, the rejection of claim 1 is incorporated.  Further Mohanty  teaches:
the AI/ML model is embedded directly in the activity of the RPA workflow (Mohanty teaches intelligent process automation which is a combination RPA and AI systems that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches that IPA comprises RPA and AI embedded into the workflow; see the bottom of page 132 and discussion regarding RPA and machine learning.).
See the rejection of claim 8 for the motivation to combine references.

With respect to claim 10, the rejection of claim 1 is incorporated.  Further Wald teaches:
the digital process comprises an initialization state that loads the AI/ML model from storage or makes the AI/ML model callable by the digital process (Wald teaches initializing network weights based on a pre-computed ideal network; see [0152].).

With respect to claim 11, the rejection of claim 1 is incorporated.  Further Wald teaches:
(Wald teaches initializing network weights based on a pre-computed ideal network; see [0152].);
executing the AI/ML model, or causing the AI/ML model to be executed, by the digital process running on the computing system (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].); and
returning results of the execution of the AI/ML model, by the digital process running on the computing system (Wald teaches using a CNN to perform denoising by evaluating input data and producing results; see [00165]-[0166].).

With respect to independent claim 12 Wald teaches:
A computer program comprising a digital process and embodied on a non-transitory computer-readable medium (Wald teaches a computer system and method; see figure 1, [0001], and [0163].), the program configured to cause at least one processor to:
listen for a retraining request or an update request for an artificial intelligence (AI) / machine learning (ML) model (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].);
when the retraining request is received to retrain the AI/ML model, initiate retraining of the AI/ML model (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].); and
when the update request is received to update the AI/ML model, reinitialize or re-instantiate the digital process to call an updated version of the AI/ML model and listen for (Wald teaches continually refining and updating a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In order to use the updated machine learning engine it must be reinitialized or instantiated.), by the digital process executing on the computing system (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), wherein 
the retraining or updating of the AI/ML model occurs during runtime of the digital process (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].), and

Wald does not explicitly disclose:
the digital processes comprises a robotic process automation (RPA) workflow and the AI/ML model is called by an activity of the RPA workflow. 

However, Mohanty teaches this limitation:
Mohanty teaches intelligent process automation which is a combination RPA/AI system that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches the rules based RPA method is augmented with AI technology and provides an example related to the loan approval process where robots (RPA) will pull information from different systems, saving lots of point and clicks, and then NPL programs (AI/ML) will scan various interactions; see the last paragraph on page 133.  Mohanty’s disclosed methods are implemented on a computing system (digital process).
Wald and Mohanty are analogous art directed towards automating tasks.  Wald teaches methods for denoising a machine learning engine during runtime and Mohanty teaches an intelligent process automation system which combines RPA and AI.
It would have been obvious for one of ordinary skill in the art of automation to incorporate Mohanty’s teaching of intelligent process automation into Wald’s disclosed 

With respect to claim 13, the rejection of claim 12 is incorporated.  Further Wald teaches:
use a current version of the AI/ML model during the retraining until the update request is received (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In [0150] Wald teaches continuously running data on a CNN and also adjusting weights during runtime.  The system described by Wald runs continuously and the CNN being used immediately prior to an update is considered a current version.).

With respect to claim 15, the rejection of claim 12 is incorporated.  Further Wald teaches:
automatically initiate retraining of the AI/ML model after a predetermined amount of training data is received (Wald teaches generating new training data every frame or a subset of frames in [0154].   Wald teaches that reference regions are generated from the training data and used by the machine learning engine to continually refine and update the trained weights; see figure 16 and [0154]-[0156].), after a predetermined amount of time has elapsed since a last retraining, or both.

With respect to claim 17, the rejection of claim 12 is incorporated.  Further Wald teaches:
receive a request to run the AI/ML model (Wald teaches initializing network weights based on a pre-computed ideal network; see [0152].);
execute the AI/ML model or cause the AI/ML model to be executed (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].; and
return results of the execution of the AI/ML model (Wald teaches using a CNN to perform denoising by evaluating input data and producing results; see [00165]-[0166].).

With respect to independent claim 18 Wald teaches:
A computing system, comprising:
memory storing computer program instructions comprising a digital process (Wald teaches a computer system and method; see figure 1, [0001], and [0163].); and
at least one processor configured to execute the computer program instructions, the instructions configured to cause the at least one processor to:
listen for a retraining request for an artificial intelligence (AI) / machine learning (ML) model (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), and
when the retraining request is received to retrain the AI/ML model, initiate retraining of the AI/ML model (Wald teaches continually refining and updating a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In order to use the updated machine learning engine it must be reinitialized or instantiated.), by the digital process executing on the computing system (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), wherein
the retraining of the AI/ML model occurs during runtime of the digital process (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].), and

Wald does not explicitly disclose:
the digital processes comprises a robotic process automation (RPA) workflow and the AI/ML model is called by an activity of the RPA workflow. 

However, Mohanty teaches this limitation:
Mohanty teaches intelligent process automation which is a combination RPA/AI system that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches the rules based RPA method is augmented with AI technology and provides an example related to the loan approval process where robots (RPA) will pull information from different systems, saving lots of point and clicks, and then NPL programs (AI/ML) will scan various interactions; see the last paragraph on page 133.  Mohanty’s disclosed methods are implemented on a computing system (digital process).
Wald and Mohanty are analogous art directed towards automating tasks.  Wald teaches methods for denoising a machine learning engine during runtime and Mohanty teaches an intelligent process automation system which combines RPA and AI.
It would have been obvious for one of ordinary skill in the art of automation to incorporate Mohanty’s teaching of intelligent process automation into Wald’s disclosed invention at the time of filing.  It would have been obvious because one of ordinary skill would be motived to implement a system that replicates human judgment and skills and learns to do the tasks even better; see page 130, The Journey of Intelligent Process Automation (IPA=RPA+AI).

With respect to claim 19, the rejection of claim 18 is incorporated.  Further Wald teaches:
listen for an update request for the AI/ML model (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].); and
when the update request is received to update the AI/ML model, reinitialize or re-instantiate the digital process to call an updated version of the AI/ML model and listen for another update request, by the digital process executing on the computing system (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].), wherein
the updating of the AI/ML model occurs during runtime of the digital process (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].).

With respect to claim 20, the rejection of claim 18 is incorporated.  Further Wald teaches:
use a current version of the AI/ML model during the retraining until the update request is received (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In [0150] Wald teaches continuously running data on a CNN and also adjusting weights during runtime.  The system described by Wald runs continuously and the CNN being used immediately prior to an update is considered a current version.).

With respect to claim 22, the rejection of claim 18 is incorporated.  Further Wald teaches:
automatically initiate retraining of the AI/ML model after a predetermined amount of training data is received (Wald teaches generating new training data every frame or a subset of frames in [0154].   Wald teaches that reference regions are generated from the training data and used by the machine learning engine to continually refine and update the trained weights; see figure 16 and [0154]-[0156].), after a predetermined amount of time has elapsed since a last retraining, or both.

With respect to claim 24, the rejection of claim 18 is incorporated.  Further Wald teaches:
receive a request to run the AI/ML model (Wald teaches initializing network weights based on a pre-computed ideal network; see [0152].);
execute the AI/ML model or cause the AI/ML model to be executed (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].); and
return results of the execution of the AI/ML model (Wald teaches using a CNN to perform denoising by evaluating input data and producing results; see [00165]-[0166].).

With respect to independent claim 25 Wald teaches:
A computer-implemented method for dynamic update, or retraining and update, of an artificial intelligence (AI) / machine learning (ML) model (Wald teaches a computer system and method for updating a machine learning model during runtime; see figure 1, [0001], and [0163].), comprising:
listening for an update request for the AI/ML model (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].); and
when the update request is received to update the AI/ML model, reinitializing or re-instantiating the … digital process to call an updated version of the AI/ML model and listening (Wald teaches continually refining and updating a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In order to use the updated machine learning engine it must be reinitialized or instantiated.), by the … digital process executing on the computing system (Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), wherein
the updating of the AI/ML model occurs during runtime of the … digital process (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].), and

Wald does not explicitly disclose:
a robotic process automation (RPA) digital process executing on a computing system
the RPA digital process comprises an RPA workflow and the AI/ML model is called by an activity of the RPA workflow.

However, Mohanty teaches these limitations:
Mohanty teaches intelligent process automation which is a combination RPA/AI system that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches the rules based RPA method is augmented with AI technology and provides an example related to the loan approval process where robots (RPA) will pull information from different systems, saving lots of point and clicks, and then NPL programs (AI/ML) will scan various interactions; see the last paragraph on page 133.  Mohanty’s disclosed methods are implemented on a computing system (digital process).
Wald and Mohanty are analogous art directed towards automating tasks.  Wald teaches methods for denoising a machine learning engine during runtime and Mohanty teaches an intelligent process automation system which combines RPA and AI.
It would have been obvious for one of ordinary skill in the art of automation to incorporate Mohanty’s teaching of intelligent process automation into Wald’s disclosed 

With respect to claim 26, the rejection of claim 25 is incorporated.  Further Wald teaches:
listening for a retraining request for the AI/ML model (Wald teaches generating new training data every frame or a subset of frames in [0154].  The instant request is not detailed and the abstract of the invention states the request could be from internal logic such as the evaluation of a condition.  Receiving a new frame or subset of frames satisfies a condition triggering an update (see [0154] of Wald) and teaches the claimed request.  Further, Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), by the RPA digital process executing on the computing system; and
when the retraining request is received to retrain the AI/ML model, initiating retraining of the AI/ML model (Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].), by the RPA digital process executing on the computing system, wherein
the retraining of the AI/ML model occurs during runtime (Wald teaches continually refining and updating the trained weights of the machine learning engine during runtime; see [0156]-[0157].) of the RPA digital process.
Wald does not explicitly teach an RPA digital process, but Mohanty teaches these features as disclosed in the rejection of claim 25, which is incorporated into the rejection of claim 26.

With respect to claim 27, the rejection of claim 25 is incorporated.  Further Wald teaches:
(Wald teaches continually refining and updating (retraining) a machine learning engine during runtime based on received data; see [0154] and [0156]-[0157].  In [0150] Wald teaches continuously running data on a CNN and also adjusting weights during runtime.  The system described by Wald runs continuously and the CNN being used immediately prior to an update is considered a current version.).
Wald does not explicitly teach an RPA digital process, but Mohanty teaches these features as disclosed in the rejection of claim 25, which is incorporated into the rejection of claim 27.

With respect to claim 29, the rejection of claim 25 is incorporated.  Further Wald teaches:
automatically initiating retraining of the AI/ML model, by the RPA digital process executing on the computing system, after a predetermined amount of training data is received (Wald teaches generating new training data every frame or a subset of frames in [0154].   Wald teaches that reference regions are generated from the training data and used by the machine learning engine to continually refine and update the trained weights; see figure 16 and [0154]-[0156].), after a predetermined amount of time has elapsed since a last retraining, or both.
Wald does not explicitly teach an RPA digital process, but Mohanty teaches these features as disclosed in the rejection of claim 25, which is incorporated into the rejection of claim 27.

With respect to claim 30, the rejection of claim 25 is incorporated.  Further Wald teaches:
receiving a request to run the AI/ML model (Wald teaches initializing network weights based on a pre-computed ideal network; see [0152].), by the RPA digital process running on the computing system;
(Wald teaches a denoising (digital process) system and method implemented in a digital computer apparatus implemented using neural networks (AI/ML); see abstract, figure 1, [0146]-[0148], and [0167].), by the RPA digital process running on the computing system; and
returning results of the execution of the AI/ML model (Wald teaches using a CNN to perform denoising by evaluating input data and producing results; see [00165]-[0166].), by the RPA digital process running on the computing system.
Wald does not explicitly teach an RPA digital process, but Mohanty teaches these features as disclosed in the rejection of claim 25, which is incorporated into the rejection of claim 27.

With respect to claim 31, the rejection of claim 12 is incorporated.  Further, Mohanty teaches:
the AI/ML model is imbedded directly in the activity of the RPA workflow (Mohanty teaches intelligent process automation which is a combination RPA and AI systems that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches that IPA comprises RPA and AI embedded into the workflow; see the bottom of page 132 and discussion regarding RPA and machine learning.).
See the rejection of claim 12 for the motivation to combine references.

With respect to claim 32, the rejection of claim 18 is incorporated.  Further, Mohanty teaches:
the AI/ML model is imbedded directly in the activity of the RPA workflow (Mohanty teaches intelligent process automation which is a combination RPA and AI systems that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches that IPA comprises RPA and AI embedded into the workflow; see the bottom of page 132 and discussion regarding RPA and machine learning.).


With respect to claim 33, the rejection of claim 25 is incorporated.  Further, Mohanty teaches:
the AI/ML model is imbedded directly in the activity of the RPA workflow (Mohanty teaches intelligent process automation which is a combination RPA and AI systems that involves an RPA process implementing AI aspects, such as natural language processing (NPL); see chapter 5 generally.  In particular, Mohanty teaches that IPA comprises RPA and AI embedded into the workflow; see the bottom of page 132 and discussion regarding RPA and machine learning.).
See the rejection of claim 25 for the motivation to combine references.


Claims 5, 14, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al., U.S. Patent Application Publication 2020/0074595 (Wald); in view of Mohanty et al., “How to Compete in the Age of Artificial Intelligence” (Mohanty); and in further view of Griffin et al., U.S. Patent Application Publication 2019/0318198 (Griffin).

With respect to claim 5, the rejection of claim 2 is incorporated.  Further Wald does not explicitly teach:
comparing performance of the retrained AI/ML model to a performance threshold, against performance of a previous version of the AI/ML model, or both, by the digital process executing on the computing system; and
updating the AI/ML model when the retrained AI/ML model exceeds the performance threshold, the performance of the previous version of the AI/ML model, or both, by the digital process executing on the computing system.

However Griffin teaches these limitations:
(Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].), or both, by the digital process executing on the computing system; and
updating the AI/ML model when the retrained AI/ML model exceeds the performance threshold, the performance of the previous version of the AI/ML model, or both, by the digital process executing on the computing system (Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].).
Wald, Mohanty, and Griffin are analogous art directed towards automating tasks.  Wald teaches methods for denoising a machine learning engine during runtime, Mohanty teaches an intelligent process automation system which combines RPA and AI, and Griffin teaches an automated ML/AI system for identifying and optimizing training data selection.
It would have been obvious for one of ordinary skill in the art of automation to incorporate Griffin’s teaching of gauging model performance and retraining, if necessary, into Wald’s disclosed invention at the time of filing.  It would have been obvious because one of ordinary skill would be motived to implement accurate models for data verification; see [0011].

With respect to claim 14, the rejection of claim 12 is incorporated.  Further Diwan teaches:
compare performance of the retrained AI/ML model to a performance threshold, against performance of a previous version of the AI/ML model (Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].), or both; and
(Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].).
See the rejection of claim 5 for the motivation to combine references.

With respect to claim 21, the rejection of claim 18 is incorporated.  Further Diwan teaches:
compare performance of the retrained AI/ML model to a performance threshold, against performance of a previous version of the AI/ML model (Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].), or both; and
update the AI/ML model when the retrained AI/ML model exceeds the performance threshold, the performance of the previous version of the AI/ML model, or both (Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].).
See the rejection of claim 5 for the motivation to combine references.

With respect to claim 28, the rejection of claim 26 is incorporated.  Further Mohanty teaches:
the RPA digital process executing on the computing system

Wald and Mohanty do not explicitly disclose:

updating the AI/ML model when the retrained AI/ML model exceeds the performance threshold, the performance of the previous version of the AI/ML model, or both

However Griffin teaches these limitations:
comparing performance of the retrained AI/ML model to a performance threshold, against performance of a previous version of the AI/ML model (Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].), or both
updating the AI/ML model when the retrained AI/ML model exceeds the performance threshold, the performance of the previous version of the AI/ML model (Griffin teaches deployed models that include a ML/AI service and determining an accuracy for the service; see ]016].  Griffin further teaches retraining and testing models including comparing the retrained model to the previous model for accuracy and deploying the retrained model if it is more accurate; see [0034].), or both
Wald, Mohanty, and Griffin are analogous art directed towards automating tasks.  Wald teaches methods for denoising a machine learning engine during runtime, Mohanty teaches an intelligent process automation system which combines RPA and AI, and Griffin teaches an automated ML/AI system for identifying and optimizing training data selection.
It would have been obvious for one of ordinary skill in the art of automation to incorporate Griffin’s teaching of gauging model performance and retraining, if necessary, into Wald’s disclosed invention at the time of filing.  It would have been obvious because one of ordinary skill would be motived to implement accurate models for data verification; see [0011].


Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
Beginning on page 12 of remarks Applicant argues that the cited art does not teach the claimed features, in particular, that Mohanty does not teach “the digital processes comprise a robotic process automation (RPA) workflow and the AI/ML model is called by an activity of the RPA workflow.”  Applicant argues that Mohanty generally discusses that RPA and AI are different technologies that can be used to complement one another but that Mohanty does not disclose incorporating an AI/ML model into an RPA workflow by calling the AI/ML model via an activity of the RPA workflow.  As the rejection indicates, Mohanty teaches an RPA workflow and aspects of that workflow invoke AI; see above.  Claim 1 only requires that an RPA workflow calls an AI/ML model and the cited portions of Mohanty teach this feature.  The claims do not detail the digital process, how the RPA workflow calls the AI/ML model, or the activity that calls the model.  The limitation is broad and may be rejected broadly; see MPEP 2111.  Further, the claims do not provide any details on how the AI capabilities are integrated into the RPA workflow as argued on page 15.  On page 16 Applicant argues that the claimed “activities” are steps of the RPA workflow are distinct from the recommendations and next best actions of a human worker, but the claimed “activities” are not detailed and the actions taught by Mohanty are very clearly activities.  Additional language detailing the various steps would assist in clarifying these aspects of the invention, but, as currently presented Wald and Mohanty teach the claimed features.  Applicant’s argument is not persuasive.
Also on page 16, Applicant argues that the combination of Wald and Mohanty is improper and that one of ordinary skill would not seek to combine the denoising technology of Wald with the AI methods taught by Mohanty.  Both Wald and Mohanty discuss training AI/ML systems to perform autonomous tasks and Applicant’s argument that one of ordinary skill would not combine the two references is not persuasive; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
On page 17 Applicant argues that Mohanty does not teach the limitations of claim 9, in particular, “the AI/ML model is embedded directly in the activity of the RPA workflow.”  The claims do not detail how the AI/ML model is embedded and Mohanty teaches an RPA workflow that calls an AI/ML aspects to perform NLP tasks.  The NLP request is part of the RPA workflow and the AI/ML aspects are embedded in the NLP tasks.  Applicant’s argument is not persuasive.


Conclusion
Claims 1-7, 9-15, 17-22, and 24-33 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T PELLETT/Primary Examiner, Art Unit 2121